LEWIS, J.
The action was for assault and battery. Defendant’s answer was, in substance, that plaintiff, immediately prior to the alleged assault, entered upon defendant’s close and property, on which was an ice house, into which the defendant was at the time engaged in putting ice, and stood in the doorway c-f the house, and obstructed the defendant’s business, and that defendant removed plaintiff away from the door, .using no unnecessary force, etc. There was no certificate that any question of title to real estate arose upon the trial. The plaintiff had a verdict for $20 for his damages, and claimed a full bill of costs, upon the theory that the title to real estate was in question.1 The clerk taxed $20 costs, and the special term denied plaintiff’s motion for retaxation.
We think the special term was right. The allegations of the an*82swer amounted simply to the claim of the right of possession by defendant. It did not raise an issue of title to real estate. The case of Langdon v. Guy, 91 N. Y. 660, was a much stronger case for a full bill of costs than this, and yet the court of appeals held against plaintiff’s contention. The order appealed from should be affirmed, with $10 costs and disbursements. All concur.

 Code Civil Proc. § 3228, provides as follows: “The plaintiff is entitled to costs, of course, upon the rendering of a final judgment in his favor, in either of the following actions: (1) An action, triable by a jury, to recover real property, or an interest in real property; or in which a claim of title to real property arises upon the pleadings, or is certified to have come in question upon the trial.”